Citation Nr: 0639911	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The appellant has asserted that the decedent served with a 
Philippine guerrilla unit from January 1942 through April 
1945.  He died in August 2003.  The appellant is the 
decedent's widow.

This appeal arises from an October 2004 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
wherein the RO determined that the appellant did not have any 
legal entitlement to VA death benefits, on the basis that her 
deceased spouse had no recognized military service under VA 
law.


FINDING OF FACT

The appellant's deceased spouse did not have verified active 
military service with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore she is not eligible for 
VA death benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

In the present case, the Board notes that the narrow 
threshold issue on appeal is whether the appellant has basic 
eligibility for VA death benefits.  The appellant claims that 
her husband had World War II service with the U. S. Armed 
Forces for the Far East (USAFFE) sufficient to qualify her 
for VA death benefits.  As a threshold matter, for 
entitlement to VA benefits, the law requires verification of 
service from the service department.  The appellant was 
notified of this requirement, and the evidence required to 
substantiate her claim, in August 2004.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  She has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate the claim on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (now codified at 38 C.F.R § 3.159(d)).  The RO took 
appropriate steps to attempt to verify the decedent's 
military service, and no other development is warranted 
because the law, and not the evidence, is dispositive in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Law and Regulations

The appellant claims that her late husband's military service 
met the requirements for eligibility for VA benefits on the 
basis that he is a "veteran."


The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death; and 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Service in the Philippine Scouts (Regular Philippine Scouts) 
is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Based upon the foregoing laws and regulations, persons with 
service in the Philippine Commonwealth Army, U.S. Armed 
Forces, Far East, including the recognized guerrillas, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to non-service-
connected disability or death pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2006).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).



IV.  Facts and Analysis

The appellant contends that she should be entitled to service 
connection for VA death benefits.  In this regard, she 
purports that her husband had valid military service with the 
Philippine military during World War II.  Specifically, her 
application for death benefits, VA Form 21-534, alleges that 
the decedent served with a guerrilla unit from January 1942 
through April 1945.

Review of the record discloses that the appellant submitted 
an undated extract of a Troop Roster which included the 
appellant's name and indicated service with the 1st 
Battalion, AFWESPAC (Armed Forces Western Pacific), and 
USAFFE in the Philippines.  Also of record is a document from 
the Philippine Veterans Affairs Office indicating the 
appellant's last unit of assignment was the 59th Infantry, 
Regiment, Zabat Guerrillas, and that the date of discharge 
was April 30, 1945.  The Board notes that neither document 
indicates that the decedent had any service that would have 
rendered him, or any of his survivors, eligible for VA 
benefits.  

Also of record are two VA Forms 3101, from the National 
Personnel Records Center (NPRC), which report that the 
appellant's husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

In October 2004, the RO denied the appellant's claim on the 
basis that her spouse did not the required military service 
to be eligible for VA benefits.  

The RO's denial in the current case has been predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim has been an official document of a United 
States service department.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  
Consequently, the Board must find that the evidence submitted 
in support of the claim may not be accepted as verification 
of service for VA purposes.  To the contrary, VA is 
prohibited from finding verified service based upon such 
evidence.  See Duro, supra, 2 Vet. App. at 532.

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that the appellant's 
spouse did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  Inasmuch as the 
service department's verification of her husband's service is 
binding on VA and there is no valid evidence of service under 
38 C.F.R. § 3.203, the Board must conclude that the appellant 
has not established that her late husband was a veteran for 
purposes of entitlement to VA death pension benefits.  See 
Venturella v. Gober, 10 Vet. App. 340 (1997).  

Therefore, the appellant's claim for entitlement to death 
pension must be denied as a matter of law.  See Sabonis v. 
Brown, supra. 



ORDER

Basic eligibility for VA death pension benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


